United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2919
                                   ___________

Jose Figueroa-Catano,                   *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
John Ault, Warden,                      *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: May 12, 2000

                                  Filed: May 17, 2000
                                   ___________

Before BOWMAN and LOKEN, Circuit Judges, and BATAILLON,1 District Judge.
                          ___________

PER CURIAM.

       Jose Figueroa-Catano appeals from the order of the District Court2 denying
Figueroa-Catano's 28 U.S.C. § 2254 petition for a writ of habeas corpus. The sole
issue presented for our review is whether trial counsel was ineffective by reason of


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska, sitting by designation.
      2
        The Honorable Donald E. O'Brien, United States District Judge for the Northern
District of Iowa.
failing to move for suppression of Figueroa-Catano's videotaped statement on the
grounds that Figueroa-Catano was so intoxicated that his waiver of his Miranda rights
was not voluntary. The District Court determined that trial counsel's performance was
not deficient in this respect, and we agree. Because an opinion would add nothing of
substance to the District Court's thorough and well-reasoned order, without further
discussion the decision of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-